Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 4/27/2022 overcome the following set forth in the previous Office Action:
The claims 3 and 19-20 being objected to.
The claims 1-20 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph.
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments. Since all arguments are for the claimed limitations as amended not as originally filed, the responses to the arguments will be detailed in the rejection section below. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Alqasir et al., "Region proposal oriented approach for domain adaptive object detection." In International Conference on Advanced Concepts for Intelligent Vision Systems 2020 Feb 10 (pp. 38-50). Springer, Cham, hereinafter Alqasir.
Ganin et al., “Unsupervised domain adaptation by backpropagation.” In ICML, 2015, hereinafter Ganin.  
Chen, et al., Domain adaptive faster r-cnn for object detection in the wild. In CVPR, 2018, hereinafter Chen.  
Lin et al., "Feature pyramid networks for object detection." In Proceedings of the IEEE conference on computer vision and pattern recognition, pp. 2117-2125. 2017, hereinafter Lin.  
Li et al., "Semi-Supervised Domain Adaptation by Covariance Matching," in IEEE Transactions on Pattern Analysis and Machine Intelligence, vol. 41, no. 11, pp. 2724-2739, 1 Nov. 2019, doi: 10.1109/TPAMI.2018.2866846, hereinafter Li.
Cheng et al., US 20210056693 A1, published on 2021-02-25, filed on 2019-11-05, hereinafter Cheng.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11, 13-16 and 18 are rejected under 35 U.S.C. 102 as being anticipated by Alqasir in view of Ganin.
Regarding claim 1, Alqasir discloses a method for adapting an object detection model for use with data associated with a target domain, the object detection model pretrained based on a source dataset, the source dataset including labeled image data associated with a source domain that is different than the target domain, (Alqasir: Abstract, Fig. 3, first para. of section 1, section 3.2 (particularly, first para. and the para. including equation 2 on page 43), and section 4.1 (e.g., first para.)) the method comprising: 
inputting, into the object detection model, batches of the source dataset and batches of a target dataset; (Alqasir: Fig. 3. The section 3.2 (particularly the paragraph including equation 2). The section 4.1 (e.g., first para.))
wherein the target dataset includes image data associated with the target domain; (Alqasir: The section 3.2 (particularly, first para.) and section 4.1 (e.g., first para.))
generating, using the object detection model, based on the batches of the source dataset and the batches of the target dataset, a plurality of region proposals; (Alqasir: Figs. 2-3. In particular, “ROI Pooling (RP)” in the figures.)
wherein a given region proposal of the plurality of region proposals is indicative of a prediction, by the object detection model, of a bounded region in a given image where a detected object resides; (Alqasir: Figs. 2-3. See explanations in section 2, first paragraph.)
determining, using a binary domain classifier, a plurality of binary domain predictions, wherein a given binary domain prediction of the plurality of binary domain predictions is indicative of a prediction, by the binary domain classifier, of whether a given region proposal corresponds to the source domain or the target domain; (Alqasir: “Domain classifier” in Fig. 3. As explained on page 43, 3rd paragraph, “to enforce these distributions to be closer, we propose to resort to an adversarial domain adaptation approach [5] called GRL for gradient reversal layer. … When plugged on a feature map Fk, the idea of GRL is to minimize the discrepancy between the feature distributions over the source and target domains P(FkS) and P(FkT) [5].” Here the reference [5] is referring to the prior art of Ganin and since Alqasir refers to Ganin’s approach without any modifications, Ganin’s approach is considered part of Alqasir’s technique. Ganin’s reference is used here simply to explain what Ganin’s approach is. Ganin discloses, in the first paragraph in left column of the 2nd page, “jointly optimizing the underlying features as well as two discriminative classifiers operating on these features: (i) the label predictor that predicts class labels and is used both during training and at test time and (ii) the domain classifier that discriminates between the source and the target domains during training”. Ganin further teaches in section 3.1 on the 3rd page, second paragraph,

    PNG
    media_image1.png
    110
    550
    media_image1.png
    Greyscale

and third paragraph, 

    PNG
    media_image2.png
    90
    551
    media_image2.png
    Greyscale

i.e., the claimed “binary domain classifier” (0 or 1 for source and target domains, respectively), which is also implied by Alqasir’s domain classifier since there are only two domains (source or target) as discussed in section 3.2 and shown in Figs. 1 and 3 of Alqasir. Fig. 1 of Ganin shows the same configuration of feature extraction – GRL – domain classifier as in the Fig. 3 of Alqasir. In other words, the GRL and domain classifier in Fig. 3 of Alqasir play the same role and have the same function as in Fig. 1 of Ganin for domain adaptation since Alqasir proposes “to resort to an adversarial domain adaptation approach” of Ganin.)
training, using an instance-level domain alignment objective as an objective function, the object detection model to generate domain-agnostic region proposals; (Alqasir: Figs. 2-3. The last term in equation 2. The last paragraph of section 2 (“In this work, we propose to incorporate two adversarial domain adaptation modules in Faster R-CNN: … the second one at instance-level to adapt the RoI-pooled features used in the final classification module”).)
wherein the instance-level domain alignment objective is based on the plurality of region proposals and plurality of binary domain predictions; (Alqasir: Figs. 2-3. The section 3.2 and equation 2. See also above discussions regarding Ganin, section 3 and Fig. 1.) and 
generating, using the object detection model, one or more cross-domain object detection inferences. (Alqasir: Abstract. Section 4 has shown two examples of using the objection detection model to generate the cross-domain object detection inferences with good results.)
Regarding claim 2, Alqasir discloses the method of claim 1, wherein the batches of the source dataset and the batches of the target dataset are alternately input into the object detection model. (Alqasir: last paragraph in section 4.1 (“Each iteration has 2 mini-batches, one from source domain and the other from target domain.”))
Regarding claim 11, Alqasir discloses the method of claim 1, wherein training the object detection model includes: for a particular batch of the source dataset: training the object detection model using a first overall objective function; wherein the first overall objective function is based on an object detection objective and the instance-level domain alignment objective; and for a particular batch of the target dataset: training the object detection model using a second overall objective function; wherein the second overall objective function is based on the instance-level domain alignment objective but not the object detection objective. (Alqasir: Figs. 2-3. The last paragraph of section 2 (“In this work, we propose to incorporate two adversarial domain adaptation modules in Faster R-CNN: … the second one at instance-level to adapt the RoI-pooled features used in the final classification module”). Section 3.2 (in particular, the paragraph including equation 2).)
Regarding claim 13, Alqasir discloses the method of claim 1, wherein enabling cross-domain object detection inferences includes: deploying the object detection model for use in an image processing tool after training the object detection model. (Alqasir: Abstract and section 4.)
Regarding claim 14, Alqasir discloses the method of claim 13, wherein the image processing tool is any of a computing device or an application. (Alqasir: Abstract and section 4.)
Regarding claim 15, Alqasir discloses the method of claim 13, further comprising: inputting, to the deployed object detection model, an image associated with the target domain, wherein the image is not included in the target dataset; and generating, using the object detection model, based on the image, an object detection inference, the object detection inference indicative of a detected object in the image. (Alqasir: section 4.)
Regarding claim 16, Alqasir discloses the method of claim 1, wherein image data in the source dataset and/or target dataset include any one or more of: digital documents; digital scans; digital artwork; or digital natural scene images. (Alqasir: Figs. 4-5 in section 4.)
Regarding claim 18, Alqasir discloses the method of claim 1, wherein the source domain and target domain are associated with any of an image type, an image format, a document type, a document format, a language, or an industry. (Alqasir: section 4.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alqasir in view of Ganin as applied to claim 1 and further in view of Chen.
Regarding claim 3, which depends on claim 1, Alqasir does not disclose explicitly but Chen teaches, in the analogous art, determining, for each of the plurality of binary domain predictions, a probability value indicating a likelihood that the given region proposal is associated with the source domain or the target domain as predicted by the binary domain classifier; wherein the instance-level domain alignment objective includes a focal loss term configured to assign increased weight to region proposals having lower corresponding probability values compared to region proposals having greater corresponding probability values. (Chen: sections 4.1 and 4.2. In particular, the following in right column of page 3342,

    PNG
    media_image3.png
    245
    724
    media_image3.png
    Greyscale

and following in left column of page 3343, 

    PNG
    media_image4.png
    342
    731
    media_image4.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alqasir’s disclosure with Chen’s teachings by combining the method for domain adaptation of an object detection model (from Alqasir) with the technique of determining a probability of a given region proposal being associated with the source domain or the target domain as predicted by the binary domain classifier and having an instance-level domain alignment objective with a focal loss term (from Chen) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation of an object detection model would still work in the way according to Alqasir and the technique of determining a probability of a given region proposal being associated with the source domain or the target domain as predicted by the binary domain classifier and having an instance-level domain alignment objective with a focal loss term would continue to function as taught by Chen. In fact, the inclusion of Chen's technique of determining a probability of a given region proposal being associated with the source domain or the target domain as predicted by the binary domain classifier and having an instance-level domain alignment objective with a focal loss term would provide a practical and alternative implementation of the method for domain adaptation of an object detection model and as a result would make the method from Alqasir much better and more flexible. 
Therefore, it would have been obvious to combine Alqasir with Chen to obtain the invention as specified in claim 3. 
Regarding claim 4, Alqasir {modified by Chen} discloses the method of claim 3, wherein training the object detection model includes adjusting a parameter of the object detection model to reduce an accuracy of the binary domain classifier. (Alqasir: Abstract, Fig. 1, sections 3.2 and 4.1. This is implied since the domain classifier of the object detection model after domain adaptation (i.e., by adjusting at least one parameter of the object detection model) cannot distinguish the source domain from the target domain as much as the domain classifier before the domain adaptation, i.e., the accuracy of the domain classifier is reduced. See also discussions on section 3 and Fig. 1 of Ganin regarding claim 1 and on sections 4.1 and 4.2 of Chen regarding claim 3.) 
Regarding claim 5, Alqasir {modified by Chen} discloses the method of claim 3, further comprising: training the binary domain classifier using the instance-level domain alignment objective. (Alqasir: equation 2. See also discussions on section 3 and Fig. 1 of Ganin regarding claim 1 and on sections 4.1 and 4.2 of Chen regarding claim 3.)

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alqasir in view of Ganin as applied to claim 1 and further in view of Lin.
Regarding claim 6, Alqasir discloses the method of claim 1, further comprising: 
generating, using the object detection model, based on the batches of the source dataset and the batches of the target dataset, a plurality of feature maps; (Alqasir: Fig. 3 and section 3.2. For example, F1, F2 and F3i.) and 
training, using a Alqasir: section 3.2, particularly, equation 2)
wherein the Alqasir: see equation 2) 
Alqasir does not disclose explicitly but Lin teaches, in the analogous art, the pixel-level domain alignment objective. (Lin: section 3 (Feature Pyramid Network) and  section 4 (4.1. Feature Pyramid Networks for RPN and 4.2. Feature Pyramid Networks for Fast R-CNN))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alqasir’s disclosure with Lin’s teachings by combining the method for domain adaptation of an object detection model (from Alqasir) with the technique of using a pixel-level domain alignment objective (from Lin) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation of an object detection model would still work in the way according to Alqasir and the technique of using a pixel-level domain alignment objective would continue to function as taught by Lin. In fact, the inclusion of Lin's technique of using a pixel-level domain alignment objective would provide a practical and alternative implementation of the method for domain adaptation of an object detection model (Lin: section 4) and as a result would make the method from Alqasir much better and more flexible. 
Therefore, it would have been obvious to combine Alqasir with Lin to obtain the invention as specified in claim 6. 
Regarding claim 7, Alqasir {modified by Lin} discloses the method of claim 6, wherein the pixel-level domain alignment objective is associated with a first objective function; wherein the instance-level domain alignment objective is associated with a second objective function; and wherein training the object detection model includes: adjusting one or more parameters of the object detection model to minimize an overall loss, the overall loss based on a sum of the first objective function and the second objective function. (Alqasir: section 3.2 (particularly equation 2). Lin: section 4. As discussed in section 4 of Lin, both RPN and R-CNN are modified with FPN. After modifying Alqasir by Lin, the second term in equation 2 of Alqasir (see discussions of Lin in section 4.1) is interpreted as the claimed “pixel-level domain alignment objective” (or “first objective function”) and the third term in in equation 2 of Alqasir (see discussions of Lin in section 4.2) is interpreted as the claimed “instance-level domain alignment objective” (or “second objective function”).)
Regarding claim 8, Alqasir {modified by Lin} discloses the method of claim 6, further comprising: generating, using a second binary domain classifier, based on the plurality of feature maps, a second plurality of binary domain predictions, each of the second plurality of binary domain predictions indicative of a prediction, by the second binary domain classifier, of whether a given pixel in a given feature map is associated with the source domain or the target domain; wherein the pixel-level domain alignment objective is based on the second plurality of binary domain predictions. (Alqasir: Fig. 3 (particularly the outputs) and section 3.2 (particularly equation 2). Lin: section 4. See also discussions on section 3 and Fig. 1 of Ganin regarding claim 1.)
Regarding claim 9, Alqasir {modified by Lin} discloses the method of claim 8, wherein the plurality of feature maps include: a first feature map at a first resolution; and a second feature map at a second resolution that is different than the first resolution, wherein the first feature map and second feature map are part of a feature pyramid output by a feature pyramid network (FPN) associated with the object detection model; wherein the second binary domain classifier includes: a first resolution-specific domain classifier associated with the first resolution; and a second resolution-specific domain classifier associated with the second resolution; and wherein generating the second plurality of binary domain predictions includes: generating, using the first resolution-specific domain classifier, based on the first feature map, a first binary domain prediction of the second plurality of binary domain predictions, the first binary domain prediction indicative of a prediction, by the first resolution-specific domain classifier, of whether a given pixel in the first feature map is associated with the source domain or the target domain; and generating, using the second resolution-specific domain classifier, based on the second feature map, a second binary domain prediction of the second plurality of binary domain predictions, the second binary domain prediction indicative of a prediction, by the second resolution-specific domain classifier, of whether a given pixel in the second feature map is associated with the source domain or the target domain. (Alqasir: Fig. 3 and section 3.2 (particularly equation 2). Lin: Fig. 3 and section 3. See also discussions on section 3 and Fig. 1 of Ganin regarding claim 1.)
Regarding claim 10, Alqasir {modified by Lin} discloses the method of claim 1, wherein the object detection model includes an FPN and a region proposal network (RPN); wherein inputting, into the object detection model, the batches of the source dataset and the batches of the target dataset includes: inputting, into the FPN, the batches of the source dataset and the batches of the target dataset; and generating, using the FPN, based on the batches of the source dataset and the batches of the target dataset, a plurality of feature maps; and wherein generating, using the object detection model, the plurality of region proposals includes: inputting, into the RPN, the plurality of feature maps; wherein the plurality of region proposals are generated, using the RPN, based on the plurality of feature maps. (Alqasir: Fig. 2-3 and section 3.2 (particularly equation 2). Lin: Fig. 3 and section 3.)
The reasoning and motivation to combine are similar to those for claim 6.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alqasir in view of Ganin as applied to claim 1 and further in view of Li.
Regarding claim 17, which depends on claim 1, Alqasir does not disclose explicitly but Li teaches, in the analogous art, wherein the labeled image data associated with the source domain includes documents in a first language; wherein the image data associated with the target domain includes documents in a second language; and wherein the first language is different than the second language. (Li: section 7, particularly, sub-section 7.2 and Tables 1-2 & 7-8.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alqasir’s disclosure with Li’s teachings by combining the method for domain adaptation of an object detection model (from Alqasir) with the domain adaptation for multilingual documents classification (from Li) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation of an object detection model would still work in the way according to Alqasir and the domain adaptation for multilingual documents classification would continue to function as taught by Li. In fact, the inclusion of Li's domain adaptation for multilingual documents classification would provide a practical application of the method for domain adaptation of an object detection model (Li: section 4) and as a result would expand the application of the method from Alqasir into the area of multilingual documents classification. As shown in Tables 7-8, multiple domain adaptation methods are applied to the multilingual documents classification and it is reasonable to expect the application of Alqasir’s domain adaptation method to yield predictable results.
Therefore, it would have been obvious to combine Alqasir with Li to obtain the invention as specified in claim 17. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alqasir in view of Ganin as applied to claim 1 and further in view of Cheng.
In the cited NPL of Alqasir, a technique for domain adaptation of an object detection model is described but the apparatus or the computer-readable medium (CRM) storing the program to implement the technique is not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such a technique by a computer or its equivalents which include CRM as evidenced by the further disclosure from Cheng (Cheng: Fig. 1, [0081, 0202-0203, 0214]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Alqasir’s technique with a computer from Cheng to yield predictable results of the apparatus or CRM implementation of the technique for domain adaptation of an object detection model.
Claims 19-20 are the apparatus and computer-readable medium (Cheng: Fig. 1, [0081, 0202-0203, 0214]) claims, respectively, corresponding to the method claim 1. Therefore, since claims 19-20 are similar in scope to claim 1, claims 19-20 are rejected on the same grounds as claim 1.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable over prior art references cited if rewritten in independent form including all of the limitations of its base claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669